DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claims 19, 22 and 23.
Claim Rejections - 35 USC § 112
	The previous 112 rejection is withdrawn due to the current amendments.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/02/2021, with respect to the rejection(s) of claim(s) claim 11 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
	The Examiner agrees that it is unclear that capacitor #32 of Hayami would forward bias the laser diode as claimed.

Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive.
With respect to claim 1, the Applicant has argued the identified ends of the capacitor and laser diode of Hayami are not coupled as claimed as the ends of the diode/capacitor are on opposite sides.
The Examiner does not agree. The Applicant has not specified what it means to be “coupled”. The first two lines of page 4 of the Office action stated that electrical coupling or connection would be understood to read on the unspecified “coupling” term. Therefore, the anode of the laser diode can be considered to be “coupled” to the first end (left side) of the capacitor as the elements are electrically connected together.
With respect to claim 19, the Applicant has argued the amended claim language overcomes the art of Miyajima as no 1:N current ratio is disclosed.
The Examiner does not agree. The new language of claim 19 is so broad that ANY ratio appears to read on it. If the current is the same then the ratio =1. If the current is different the ratio would necessarily be equal to a number and that number can be said to be equal to the undefined number “N”. The claim is therefore still met by the reference as outlined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Hayami et al. (US 2017/0276771).
With respect to claim 1, Hayami discloses a driver circuit (fig.6) comprising: a fly capacitor (fig.6 #32) comprising a first end (fig.6 #32 left side) and a second end (fig.6 #32 right side); a laser diode comprising an anode and a cathode (fig.6 #3 right/left sides), wherein the driver circuit is configured to operate in a first operating state and a second operating state (fig.6 first state #7 closed #5 open, second 
With respect to claim 7, Hayami discloses the laser diode is reverse biased in the first operating state ([0034]) until the fly capacitor is charged to a potential substantially equal to the potential at the first voltage supply node (fig.6; capacitor charges while #7 is closed and #5 is open to substantially the potential of #8; note [0038] and fig.5b shows the forward #6 voltage and reverse #8 voltage to be substantially the same).  
With respect to claim 8, Hayami discloses the first end of the fly capacitor is coupled to the second voltage supply node (as defined above) in the first operating state by a first switch that is closed in the first operating state and open in the second operating state (fig.6 #7 noting #7 is closed).  
With respect to claim 9, Hayami discloses the cathode is coupled to the first voltage supply node (as defined above) in the first operating state by a switch that is closed in the first operating state and open in the second operating state (fig.6 #7 noting #7 is closed).  
.  

Claim(s) 11-14 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Kaymaksut (US 2021/0021098).
With respect to claim 11, Kaymaksut discloses a method of operating a laser diode, the method comprising: having a driver circuit (fig.5) comprising an fly capacitor comprising a first end and a second end (fig.5 Cresonance left/right), and a laser diode comprising an anode and a cathode (fig.5 LD right/left), the anode being coupled to the first end of the fly capacitor (fig.5 understood to be electrically coupled/connected); charging the first end of the fly capacitor to a first potential (fig.5/6, [0050, 55-57], charged to -VDD); generating a current pulse (seen in fig.6b) by discharging the fly capacitor through the laser diode by driving the laser diode in forward bias (fig.5, [0050, 55-57], capacitor voltage becomes positive and discharges through LD); and recharging the first end of the fly capacitor to the first potential and driving the laser diode in reverse bias (fig.5, [0050, 55-57], switches change and capacitor is returned to –VDD while LD is reverse biased).  
With respect to claim 12, Kaymaksut discloses coupling the cathode to a supply voltage while the fly capacitor is recharging (fig.5 VDD, [0050, 55]), the supply voltage being substantially equal to the first potential (as defined above they are the same) so as to reverse bias the laser diode until the fly capacitor is recharged to the first potential ([0055]).  
With respect to claim 13, Kaymaksut discloses decoupling the cathode from the supply voltage by one or more switches when the laser diode is driven in forward bias ([0050-52]).  
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima et al. (US 2012/0294324) in view of Zhang et al. (US 10153612).
With respect to claim 19, Miyajima teaches a driver circuit (fig.5) comprising: a current mirror (fig.5 formed of M13/M14 and/or M14/M3) coupled to a supply voltage node (fig.5 top connection to 
With respect to claim 20, Miyajima further teaches the fixed current pulse is further determined by a duty cycle of the laser diode ([0043] on/off representing the duty cycle) and the fixed current pulse comprises a peak current (Im+Ic) and an average current (Ic).  
With respect to claim 21, Miyajima teaches a first end of the fly capacitor is coupled to an anode of the laser diode (fig.5 right side of C1 coupled to both sides of the laser #120).  

With respect to claim 23, Miyajima teaches the first end of the fly capacitor is coupled to the output node (fig.5 right side as defined above).  
Allowable Subject Matter
Claims 3, 15-18, 27 and 34-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 further outlines the use of a current mirror and its operation during the first/second states which was not found to be taught or suggested by the prior art.
Claim 15 further outlines the use of a current control driver with a mirror function which was not found to be taught or suggested by the prior art.
Claims 17-18 depend from claim 15.
Claim 27 further details the use of a reverse bias applied to the laser diode during the operation which was not found to be taught or suggested by the prior art.
Claims 34-38 depend from claim 27.

Claims 28-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 28 outlines a method of driving a laser diode largely following the circuit structure of claim 19 and further including charging the capacitor with the mirror current and discharging the capacitor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828